Citation Nr: 0005908	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney R. Edward Bates


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied the veteran's claim for 
TDIU.  The case previously came before the Board, and was 
remanded to the RO for the issuance of a Statement of the 
Case.  Following receipt of the veteran's timely substantive 
appeal, the RO returned the case to the Board for appellate 
adjudication.


REMAND

By a letter dated July 13, 1999, the RO informed the 
veteran's attorney that the appeal was being certified and 
transferred to the Board.  In December 1999, the attorney 
submitted additional evidence to the RO, without a waiver of 
consideration of that evidence by the RO.  Pursuant to 
38 C.F.R. § 19.37(b) (1999), the RO forwarded this evidence 
to the Board, where it was received in January 2000.  Under 
38 C.F.R. § 20.1304(c), evidence referred to the Board 
pursuant to 38 C.F.R. § 19.37(b) without such a waiver must 
be referred to the RO for review and preparation of a 
supplemental statement of the case (SSOC).  

Consequently, the case is REMANDED to the RO for the 
following action:

1.  The RO should review the evidence 
referred to the Board under 38 C.F.R. 
§ 19.37(b).  

2.  If the benefit sought on appeal is 
not granted, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




